Citation Nr: 1755930	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  10-23 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for painful motion of the right knee.

2. Entitlement to a rating in excess of 10 percent prior to August 2, 2017, and in excess of 20 percent from August 2, 2017, for medial collateral ligament strain of the right knee.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to January 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009 and November 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board remanded these matters in July 2017.

The Board finds there has been substantial compliance with its July 2017 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)

The Board notes that in an August 2017 rating decision, the RO granted a 20 percent disability rating effective August 2, 2017, for the Veteran's service-connected medial collateral ligament strain of the right knee.  However, as this increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher disability rating remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

FINDINGS OF FACT

1. For the entire period on appeal the Veteran's painful motion of the right knee has been manifested by complaints of pain, including on motion, with no demonstration of limitation of motion of flexion restricted to 30 degrees or less, or restricted extension.

2. Prior to August 2, 2017, the Veteran's medial collateral ligament strain of the right knee have been manifested by symptomatology approximating no more than slight lateral instability of the right knee.

3. After August 2, 2017, the Veteran's medial collateral ligament strain of the right knee have been manifested by symptomatology approximating no more than moderate lateral instability of the right knee.

4. The Veteran's service-connected disabilities do not render her unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. For the entire period on appeal, the criteria for the assignment of a rating in excess of 10 percent for the Veteran's painful motion of the right knee have not been met.  38 U.S.C. §§ 1131, 5107(b) (2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5260 (2017).

2. The criteria for a rating in excess of 10 percent prior to August 2, 2017, and in excess of 20 percent from August 2, 2017, for medial collateral ligament strain of the right knee have not been met.  38 U.S.C. §§ 1131, 5107(b); 38 C.F.R. 3.102, 3.159, 4.71a, Diagnostic Code 5257 (2017).

3. The criteria for entitlement to TDIU have not been met.  38 U.S.C. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017)

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2017).  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Initially, the evidence does not reflect, and the Veteran does not assert, that he experienced any ankylosis, dislocation or removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.   As such, Diagnostic Codes 5256, 5258, 5259, 5262, 5263 are not applicable and will not be discussed herein.  See 38 C.F.R. § 4.71a.

The Board acknowledges VAOPGCPREC 9 - 2004 (Sept. 17, 2004), where it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  As such, if the evidence of record reflects compensable loss of both flexion and extension of either leg, the Veteran would be entitled to the combined evaluation under Diagnostic Codes 5260 and 5261, per the combined ratings table in 38 C.F.R. § 4.25 (2017).

Diagnostic Code 5260 provides a noncompensable rating when flexion is limited to 60 degrees or more.  A 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent evaluation is for leg flexion limited to 30 degrees.  A 30 percent evaluation is for leg flexion limited to 15 degrees.

Diagnostic Code 5261 provides a noncompensable rating when extension is limited to 5 degrees or less.  A 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent evaluation is for leg extension limited to 15 degrees.  A 30 percent evaluation is for leg extension limited to 20 degrees.  A 40 percent evaluation is for leg extension limited to 30 degrees.  A 50 percent evaluation is for leg extension limited to 45 degrees.

For rating purposes, normal range of motion in a knee joint is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, other impairment of the knee, such as recurrent subluxation or lateral instability, is rated as 10 percent when slight, 20 percent when moderate and 30 percent when severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The terms "slight," "moderate and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just" as contemplated by the requirements of the law.  38 C.F.R. § 4.6 (2017).

In evaluating disabilities rated on the basis of limitation of motion, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2017).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2017).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or maligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran asserts that she is entitled to a disability rating in excess of 10 percent for painful motion of the right knee under Diagnostic Code 5260.  The Veteran also asserts that she is entitled to a disability rating in excess of 10 percent prior to August 2, 2017, and in excess of 20 percent after August 2, 2017, for medial collateral ligament strain of the right knee, under Diagnostic Code 5257.

In a May 2008 right knee x-ray, the physician found there was no acute or recent, healing or unhealed fractures or dislocations.  There was slight narrowing of the lateral aspect of the right knee joint cartilage space, but there was minimal irregularity of the articular surface of the distal lateral right femur, and the articular surface of the tibial plateaus were normal.  There was no evidence of focal bony erosion or destruction or periosteal proliferation.  Soft tissue swelling noted on the previous study could not be evaluated at that time because of the film technique on the lateral view.

In a May 2008 VA treatment note, the Veteran complained of trouble ambulating due to knee pain.  She was evaluated for a cane and was diagnosed with osteoarthrosis involving the knee.  It was noted she had severe pain.

In August 2008, the Veteran was afforded a VA examination for reevaluation of her right knee medial collateral ligament strain.  The Veteran complained of constant right knee pain, with swelling, locking and giving way.  She stated there was increased pain with weight-bearing activities and she had difficulty going up stairs.  The Veteran did not wear a brace.  The Veteran also reported she had been unemployed since 2001 and was receiving social security disability.  She did not report incapacitating flare-ups of knee pain and had complained of increased limitation with repetitive use.  Upon examination, there was no effusion, but there was tenderness to light skin touch and retraction away from the examiner's hand throughout the knee.  This same level of avoidance was noted to light touch on the leg and on the proximal thigh.  The Veteran complained of extreme pain in the knee, leg and thigh with light touch.  When range of motion was attempted, she immediately began to cry and complained of increased pain.  The examiner noted that the Veteran would allow range of motion testing 0 to 30 degrees; however, the examiner noted that in the sitting position before the examination, the Veteran easily flexed to 90 degrees.  There was no laxity to varus or valgus stress and the anterior drawer was negative.  Repetitive motion was done and she was able to move the knee from 5 degrees to 90 degrees when she was distracted.  The Veteran complained of some increased knee pain with repetitive motion.  There was slight crepitus of the patella.  There was no loss of motion, weakness, fatigability or incoordination.  

The examiner diagnosed the Veteran with chondromalacia of the knee with minimal narrowing of the lateral compartment.  The examiner opined that the physical examination was non-physiologic with extreme painful behavior and crying with any movement and any touching of the knee.  The examiner stated that much of the Veteran's symptomatology and inappropriate reaction was related to her psychiatric condition.  In addition, knee symptoms were worsened by obesity as she was almost 85 pounds or 80 percent over ideal body weight.

In a May 2009 general VA examination, the examiner noted that the Veteran had trouble with her right knee for 20 years and had been wearing a knee brace for 10 years.  The knee was aggravated by standing 30 minutes, walking 4 blocks, lifting 10 pounds, going up and down stairs, or driving over 45 minutes.  Range of motion was 0 to 135 degrees.  There was medial and lateral tenderness, slight fluid, no crepitus, and no laxity.  The examiner diagnosed the Veteran with chronic right knee sprain with moderate symptoms, minimal physical finding abnormalities, and minimal disability.

In October 2009, the Veteran was afforded another VA examination for her medial collateral ligament strain of the right knee.  The Veteran reported symptoms including pain, weakness, stiffness, swelling, heat, redness, instability, giving way, "locking," fatigability, and lack of endurance.  She complained that the symptoms had worsened and she had severe flare-ups several times per week that lasted hours.  The Veteran used a cane and left knee brace to provide support, minimize pain and allow mobilization.  There were no episodes of dislocation and no recurrent subluxation, inflammatory arthritis, prosthesis or any history of neoplasms.  Range of motion was flexion at 90 degrees and extension at 0 degrees.  There was pain, fatigue, weakness and lack of endurance on initial range of motion.  Varus/valgus of the medial collateral ligaments was moderate, varus/valgus of the lateral collateral ligaments was normal, anterior cruciate ligaments were normal, posterior cruciate ligaments were normal, and McMurray's Test was positive.  

The examiner noted painful motion, edema, effusion, instability, weakness, tenderness, and guarding of movement.  There was no additional loss of motion with repetitive range of motion testing.  The examiner also noted an antalgic gait and Veteran had right genu varum, 10 degrees.  The Veteran was expected to have moderate to severe impairment with standing and walking.  The examiner diagnosed the Veteran with medial collateral ligament strain, right now with degenerative joint disease and found slight instability of the joint.  The examiner found the Veteran's condition to have a moderate to severe effect on usual occupation and daily activities.

The Board notes that following this examination, the Veteran was granted a separate compensable evaluation for right knee painful motion with a 10 percent disability rating.

In an August 2011 VA treatment record, the Veteran reported that her knee had been giving out more often lately. 

On an April 2012 general VA examination, the examiner noted a diagnosis of right knee chronic medial collateral ligament strain.  The Veteran described her pain as chronic and daily, which increased with squatting, climbing stairs, standing over 10 minutes or walking over a block.  She used a cane and a right knee brace.  Upon examination, range of motion was flexion at 130 degrees, with objective evidence of painful motion at 100 degrees, and extension at 0 degrees, with objective evidence of painful motion at 0 or any degree of hyperextension.  There was no additional limitation in range of motion following repetitive-use testing.  The examiner noted that the Veteran had functional loss demonstrated by less movement than normal, pain on movement, and interference with sitting, standing and weight-bearing.  There was tenderness to palpation.  Joint stability tests were normal.  There was no evidence or history of recurrent patellar subluxation/dislocation and no meniscal conditions.  The examiner opined that all the knee pain and limitation of motion were due to the chronic right medial collateral ligament strain, and no separate painful knee condition was found on the examination.

In a January 2014 VA treatment note, the Veteran complained of her knees giving out.  The VA physician noted she had a walker but did not use it when using the train.  In a July 2014 VA treatment note, the Veteran complained of degenerative joint disease pain in her knees.  In a July 2016 VA treatment note, the Veteran complained of right knee pain and denied joint swelling.

In August 2017, the Veteran was afforded another VA examination for her knee claims.  The examiner noted a diagnosis of chronic right knee medial collateral ligament strain.  The Veteran complained of chronic generalized pain, increased with standing and walking.  She was unable to squat and kneel and had locking of the knee about 4 times a week with swelling/effusion monthly.  She used a cane and a knee brace and had no complaints with regard to her left knee.  She had no difficulties with her activities of daily living.  The Veteran denied flare-ups.  Upon examination, range of motion was flexion 0 to 90 degrees and extension 90 to 0 degrees.  There was evidence of pain with weight-bearing and generalized tenderness on palpation.  There was no additional functional loss or range of motion after three repetitions.  The examiner was unable to determine without mere speculation wither pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time because a flare-up of the Veteran's right knee condition was not present at the time of examination.  The examiner noted less movement due to pain and adhesions and increased pain with squatting and kneeling.  There was no ankylosis, recurrent subluxation, or recurrent effusion.  There was moderate lateral instability and the Veteran had frequent locking without falls.  The Veteran did not have a meniscus (semilunar cartilage) condition.  

Regarding the Board's service-connected painful motion of the right knee, in order to receive an initial disability rating higher than 10 percent, based on limitation of motion, the evidence must show flexion limited to 30 degrees under Diagnostic Code 5260, or extension limited to 15 degrees under Diagnostic Code 5261.  Here, as discussed below, the preponderance of the evidence of record is against entitlement to a higher rating.

The Board notes that the Veteran's right knee flexion was to 30 degrees in August 2008; however, the Board also notes that the examiner found the Veteran to have "inappropriate reactions" regarding her symptomatology based on her psychiatric condition and found that she could flex to 90 degrees when distracted.  Such a finding only provides evidence against this claim.   

In May 2009, the Veteran's right knee flexion was to 135 degrees, in October 2009, the Veteran's right knee flexion was to 90 degrees, in April 2012, the Veteran's right knee flexion was to 130 degrees, and in August 2017, the Veteran's right knee flexion was to 90 degrees.  Extension was to zero degrees in all VA examinations.  No loss of motion was noted after repeated use testing in any of the VA examinations.  On these facts, a disability rating in excess of 10 percent cannot be assigned under either Diagnostic Code 5260 or 5261.

The Board has also considered the effect of pain and weakness in evaluating the Veteran's right knee disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  The evidence of record reveals complaints of right knee pain with no evidence of any additional limitation in range of motion following repetitive use testing during the VA examinations.  Although the Board is required to consider the effects of pain when making a rating determination, which has been done in this case, it is important to emphasize that the rating schedule does not provide a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  While the October 2009 VA examiner noted pain, fatigue, weakness and lack of endurance, the Veteran still demonstrated 90 degrees of right knee flexion and full extension.  The April 2012 VA examiner noted that the Veteran had less movement than normal, pain on movement, and interference with sitting, standing and weight-bearing, however, the Veteran still demonstrated 130 degrees of right knee flexion and full extension at that examination.  The August 2017 VA examiner noted that the Veteran had less movement due to pain and adhesions and increased pain with squatting and kneeling; however, the Veteran demonstrated 90 degrees of right knee flexion and full extension.  Thus, even when considering the Veteran's complaints of pain, the criteria for a higher rating based on the Veteran's range of motion for the right knee is not met.  Any additional functional limitation as result of flare-ups is contemplated in the currently assigned 10 percent evaluation.

Moreover, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation on the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under Diagnostic Codes 5260 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  

As noted above, despite the Veteran's subjective complaints of right knee pain, she demonstrated 90 degrees of flexion of the right knee at the October 2009 VA examination, 130 degrees of flexion at the April 2012 VA examination, 90 degrees of flexion at the August 2017 VA examination, and full extension even with repetitive range of motion testing at the examinations.  Thus, even in contemplation of the tenets of 38 C.F.R. §§ 4.40 and 4.45, the Board finds the above evidence does not support an increased 20 percent evaluation or an additional separate evaluation for the service-connected painful motion of the right knee disability at any time during the appeal period.

Regarding the Veteran's service-connected medial collateral ligament strain of the right knee, in order to receive an initial disability rating higher than 10 percent, the evidence must show moderate subluxation, and in order to receive an initial disability rating higher than 20 percent, the evidence must show severe subluxation under Diagnostic Code 5257.  Here, as discussed below, the preponderance of the evidence of record is against a disability rating in excess of 10 percent prior to August 2, 2017, and in excess of 20 percent after August 2, 2017.

The Board notes that prior to August 2, 2017, the Veteran was shown to have slight instability in October 2009 and normal stability in April 2012.  After August 2, 2017, the Veteran was found to have moderate instability.  On these facts, a disability rating in excess of 10 percent prior to August 2, 2017, and in excess of 20 percent after August 2, 2017, cannot be assigned under Diagnostic Code 5257. 

The Board notes that the Veteran complained of locking in August 2008, October 2009, and August 2017.  Further, the August 2017 VA examiner noted upon examination; however, none of these VA examinations found a semilunar cartilage condition.  Therefore, no separate compensable evaluation can be awarded under Diagnostic Code 5258.  In addition, while the Veteran has complained of difficulty ambulating long distances and having a waddling gait; such complaints are contemplated by the rating criteria and the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as these situations arise because of the above factors.   The Board acknowledges that the Veteran uses a cane and knee brace to alleviate her symptoms.   Although the use of these aides is not specifically contemplated under the rating criteria, the symptoms corrected/alleviated by the use them are addressed.   C.f. Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).  

Overall, after review of the evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran is entitled to a higher rating for painful motion of the right knee or for medial collateral ligament strain of the right knee.  The Veteran is competent to describe symptoms of pain and instability as they are observable by a lay person.  38 C.F.R. § 3.159 (a)(2); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

The Board also finds, in spite of the August 2008 VA examiner's opinion regarding the Veteran's "inappropriate reactions," that the Veteran's statements overall seem to be, largely, accurate, as her description of symptoms has been consistent throughout the record and is supported by VA medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The subjective nature of pain is a complex issue regarding each Veteran.  However, although the Veteran has consistently reported experiencing pain and instability of the knee, physical examination has not provided objective evidence of flexion to 30 degrees or more than moderate right knee instability.  Therefore, the Board concludes that a preponderance of the evidence is against a finding that the Veteran's painful motion of the right knee warrants a disability rating in excess of 10 percent.  Pain is the overall basis for the 10 percent finding.  

In addition, the Board concludes that a preponderance of the evidence is against a finding that the Veteran's medial collateral ligament strain of the right knee shows more than slight instability prior to August 2, 2017, and more than moderate instability after August 2, 2017.  

In this regard, it is important to note that if the Board did not take into consideration her pain as well as her statements regarding pain, there would be little objective evidence to support the current evaluations, let alone a higher evaluation. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.   See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU

The Veteran contends that she is unemployable as a result of her service-connected disabilities.  Specifically, the Veteran states in her April 2009 Form 21-8940 that TDIU is due to her service-connected right foot, right knee and right ring finger.  Therefore, the Board will consider these disabilities for the purposes of her TDIU claim.

The Board may assign a TDIU in the first instance provided that certain schedular disability ratings requirements, such as a combined disability rating of 70 percent with at least one disability rating as 40 percent rating, are met.  See 38 C.F.R. § 4.16 (a); see also Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (holding that the Board may not assign a TDIU in the first instance when the schedular requirements of 38 C.F.R. § 4.16 (a) are not met).

The Veteran is presently in receipt of service connection for transabdominal hysterectomy with bilateral salpingo-oophorectomy, rated as 50 percent disabling, right knee medial collateral ligament strain, rated as 20 percent disabling, status post fracture, distal interphalangeal joint, right ring finger (dominant), rated as 10 percent disabling, right knee painful motion, rated as 10 percent disabling, limited motion of digits of right hand due to degenerative arthritis, right ring finger distal joint (previously rated as status post fracture, distal interphalangeal joint, right ring finger (dominant)), rated as 10 percent disabling, abdominal scar from total abdominal hysterectomy with bilateral salpingo-oophorectomy, rated as noncompensable, and plantar calluses, bilateral feet, rated as noncompensable.  The Veteran's combined disability rating is 70 percent.  Thus, the schedular rating requirements for a TDIU are met.  38 C.F.R. § 4.16 (a).

Although the Veteran meets the percentage requirements set forth in section 4.16(a) for consideration of TDIU, the Board finds that the evidence establishes that her service-connected disabilities have not rendered her unable to secure or follow a substantially gainful occupation during the pendency of the claim.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities.  38 C.F.R. § 4.16 (a).  Factors to be considered are a Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in essence that the unemployability question, i.e., the ability or inability to engage in substantial gainful activity, must be looked at in a practical manner, and that the thrust of the inquiry was whether a particular job was realistically within the capabilities, both physical and mental, of the Veteran involved.

The Veteran is currently retired.  The evidence of record indicates that the Veteran completed one year of college.  The Veteran was last employed as an assembly line worker in December 2002.  

In May 2009, an opinion was provided regarding the Veteran's TDIU as secondary to her service-connected disabilities.  The Veteran was unemployed at this time and stated she had not worked since 2000.  The examiner opined that the Veteran's calluses on the left lateral heel and problems with the right knee would not render the Veteran unemployable.  The examiner further stated that the problem with the Veteran's right hand would not render her unemployable.  

In April 2012, the Veteran was afforded a general VA examination.  The examiner determined that based on the Veteran's knee disability, she was unable to engage in employment requiring prolonged standing, walking squatting, kneeling, or recurrent climbing stairs.  The examiner further determined that based on her service-connected orthopedic conditions, including foot, hand and knee, the Veteran was able to engage in sitting, sedentary employment.

In August 2017, the Veteran was afforded a knee VA examination.  The examiner opined that the Veteran was unable to stand and walk for prolonged periods but was able to engage in sedentary, sitting employment.  The examiner noted that the Veteran was currently retired and was able to engage in activities of daily living without difficulty.  She took diclofenac for pain.

The Board has carefully considered the Veteran's statements regarding the effects of her disabilities on her employability.  Although the Veteran experiences pain as a result of her disabilities, repeated VA examinations have indicated that she is not precluded from obtaining or maintaining substantially gainful employment.  The Board has assigned these examination reports great probative value as they were based on an examination of the Veteran and a review of the pertinent evidence of record.  In addition, the examiners addressed the question of employability directly and their opinions are consistent.

In this regard, it is important for the Veteran to understand that a 70 percent evaluation will cause the Veteran many problems (this is not in dispute).  The critical question is whether this would cause the Veteran to be unable to work, notwithstanding her age or other nonservice connected problems.

For the foregoing reasons, the Board concludes that a preponderance of the evidence is against the claim of entitlement to TDIU.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C. § 5107 (b). 

Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

ORDER

Entitlement to a rating in excess of 10 percent for painful motion of the right knee is denied.

Entitlement to a rating in excess of 10 percent prior to August 2, 2017, and in excess of 20 percent from August 2, 2017, for medial collateral ligament strain of the right knee is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


